Title: From Benjamin Franklin to Thomas Clap, 28 November 1751
From: Franklin, Benjamin
To: Clap, Thomas


Sir
Philada. Nov. 28. 1751
I am heartily sorry for your Disappointment in Letort; I could not have imagin’d he would have behav’d so imprudently, and let so very profitable a Jobb slip thro’ his Fingers. I have done with him.
I hope you will be able to procure a Subscription to furnish your College with a compleat Apparatus for Natural Philosophy. If you are like to succeed I will contribute the Electrical Part.
Bower has lain ever since in Mr. Parker’s Hands at New York. He desires you would order one of your Boatmen to call for it.
We had the Pleasure of a little of Mr. Whittelsey’s Company a few Days since. I hope he will get well home.
My Respects to all Friends. Please to accept the enclos’d from, Dear Sir, Your obliged humble Servant
B Franklin
 Endorsed: B Franklins to President Clap. Novr. 28. 1751.
